Citation Nr: 1033874	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  02-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a series of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In 
April 2000, the RO denied the Veteran's claim for service 
connection for a general mental condition.  Subsequently, the RO 
received new and material evidence prior to the expiration of the 
appeal period, resulting in subsequent denials of the claim and 
recharacterization of the claim as indicated on the title page.  
See 38 C.F.R. § 3.156(b).

In May 2004, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.

The Board denied the recharacterized claim for service connection 
for an acquired psychiatric disorder to include PTSD in December 
2004, and the Veteran appealed the Board's decision to the Court 
of Appeals for Veterans Claims (Court).  In an October 2006 
order, the Court granted the Joint Motion of VA's General Counsel 
and counsel for the Veteran and vacated the Board's decision and 
remanded the claim.  In November 2007 and again in November 2009, 
the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Here, however, 
the Veteran does not allege, and the evidence does not reflect, 
that he engaged in combat with the enemy or that any of his 
claimed stressors are combat related.

Where a determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).

In this case, the Veteran has alleged multiple stressors in 
lengthy statements, including recently in June 2010.  One of 
these stressors was that he witnessed a fellow serviceman being 
engulfed by steam and burned to death on board the U.S.S. Greene.  
A February 1972 DD Form 1300 confirms that the named serviceman 
died from renal failure due to burns sustained three days earlier 
in the incident as described by the Veteran, aboard the U.S.S. 
Greene, on which they were both serving at the time.  This 
constitutes corroborative evidence that verifies this claimed 
stressor, as acknowledged by the RO, even though the Veteran 
mistakenly thought that the death occurred instantaneously rather 
than three days later.

The Veteran has been diagnosed with PTSD based on this alleged 
stressor, first in an August 2002 VA treatment note by a staff 
psychologist, and more recently in a February 2008 VA treatment 
note by prepared by a VA psychologist and a September 2009 letter 
from the same VA psychologist.  In the August 2002 treatment 
note, the VA psychologist recounted the claimed stressors 
including the one that has been verified, and concluded based on 
the in-service stressors and subsequent medical history that the 
PTSD symptoms "may reasonably be related to time in service."  
Given the uncertain phraseology of this conclusion, it does not 
provide a basis for a finding of a nexus between PTSD and the 
verified in-service stressor.  See Winsett v. West, 11 Vet. App. 
420, 424 (1998).  In addition, a February 2008 VA treatment note 
contains a diagnosis of PTSD based in part on the verified in-
service stressor.  While the examination conformed to DSM-IV, the 
psychologist did not explain the reasons for his conclusion.  The 
same psychologist gave a more detailed explanation for his 
conclusion in the September 2009 letter, noting the verified in-
service stressor and behavior changes that followed this and 
other claimed stressors.  He noted incidents during service, such 
as disciplinary action against the Veteran and decrease in 
performance evaluations.  He concluded that the Veteran suffers 
from PTSD caused by incidents that occurred during service, but 
did not give a detailed explanation for his conclusion or 
indicate whether his diagnosis of PTSD was  based on the stressor 
noted above or a different stressor also cited in the letter, 
i.e., the concern of the crew over the integrity of the recently 
repaired hull.

As noted by the Board in its since vacated December 2004 
decision, there are also multiple probative opinions of VA 
psychologists and psychiatrists finding that a valid diagnosis of 
PTSD was not warranted for the Veteran, including a September 
2001 VA treatment note, a May 2003 opinion by a psychologist who 
had conducted an April 2003 VA examination, an August 2003 VA 
treatment note, a VA physician's September 2003 treatment note, 
and an October 2003 treatment note by the VA physician who 
prepared the August 2003 note.  The VA psychologist who conducted 
the April 2003 examination and prepared the May 2003 opinion 
noted that the Veteran became emotional during the examination 
when the psychologist expressed doubts about the diagnosis of 
PTSD, and wrote that a second opinion might be warranted.  The 
two physicians who prepared the August, September, and October 
2003 notes concluded, based on an accurate characterization of 
the evidence and their interpretation of the examination results, 
that the Veteran did not have PTSD and that some of his responses 
were based on the Veteran's attempt to receive compensation 
rather than an accurate representation of his symptoms. 

The Board finds that the above evidence is insufficient to render 
a decision on the cliam, and that a VA examination by a board of 
psychiatrists is required to resolve the question of the Veteran 
has PTSD related to his verified in-service stressor of winessing 
a fellow serviceman being engulfed by steam and burned to death 
on board the U.S.S. Greene.
 
Accordingly, the case is REMANDED for the following action:

The claims file should be forwarded to a 
board of psychiatrists for review of the 
record and a determination as to whether 
the Veteran has PTSD due to the verified 
in-service stressor of winessing a fellow 
serviceman being engulfed by steam and 
burned to death on board the U.S.S. Greene.  
The board should address the prior opinions 
expressed on this question and indicate the 
reasons for agreement or disagreement with 
these opinions.

A complete rationale should accompany any 
opinion provided. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

